Exhibit 10.1

Amendment to Separation Agreement

This Separation Agreement Amendment dated January 14, 2010 (“Separation
Amendment”) is entered by and among Central Garden & Pet Company, its,
subsidiaries, affiliates and related entities (“Central” or “Company”) and
Stuart W. Booth (“Executive”).

WHEREAS, Executive was formerly employed as Executive Vice President, Chief
Financial Officer and Secretary of Central;

WHEREAS, Executive and Central entered into a Separation Agreement and General
Release of All Claims on April 1, 2009 (“Separation Agreement”) related to
Executive’s resignation from the Company;

WHEREAS Executive currently serves as a consultant to Central;

WHEREAS, the parties desire Executive to return to full-time employment with
Central in a temporary, interim Chief Financial Officer (“CFO”) position until a
replacement executive is hired and a transition is complete;

THEREFORE, for good and adequate consideration including the covenants contained
herein, the Parties agree as follows:

 

1. Prior Agreement. The Separation Agreement is incorporated herein by reference
and shall continue in effect except as provided herein. Where there is a
conflict between the Separation Agreement and this Separation Amendment, this
Separation Amendment shall control.

 

2. Executive will be re-employed in the position of CFO until a replacement
executive is hired and for a reasonable transition period thereafter as
requested by the Company, the combined period to be a minimum of six (6) months,
and month to month thereafter up to a maximum of twelve (12) months unless the
parties mutually agree to extend the period in writing. The period commencing
with the New Effective Date of this Separation Amendment and continuing until
the New Termination Date will be referred to as the “New Transition Period”.

 

3. During the New Transition Period the Company will pay Executive an annualized
salary of four hundred thousand dollars ($400,000) and the same benefits as
provided during the Transition Period in the Separation Agreement. Executive
also will receive a “transition bonus” of $16,666.66 per month for each full
month worked, payable on the New Termination Date.

 

4. Effective January 15, 2010, Executive will receive a grant of fifty thousand
(50,000) Class A stock options pursuant to a Non-Qualified Stock Option
Agreement under the Company’s 2003 Equity Incentive Plan. This award will vest
as set forth in the stock option agreement and the Separation Agreement.

 

1

Stu Booth Separation Agreement    Initial
Executive SWB        

Company WEB        



--------------------------------------------------------------------------------

5. At the conclusion of the New Transition Period Executive’s employment will be
considered terminated for all purposes (“New Termination Date”).

 

6. Commencing on the New Effective Date of this Separation Amendment, the
severance of $31,667 referred to in paragraph 6 of the Separation Agreement
shall be modified to $33,333.33 per month.

 

7. The term “eighteen (18) months” in paragraphs 7 and 8 of the Separation
Agreement shall be modified to “twenty two (22) months.”

 

8. Commencing on the New Effective Date of this Separation Amendment, all
references to the “Transition Period” in the Separation Agreement will have the
same meaning as the term “New Transition Period” in this Separation Amendment.

 

9. Commencing on the New Effective Date of this Separation Amendment, all
references to the “Termination Date” in the Separation Agreement will have the
same meaning as the term “New Termination Date” in this Separation Amendment.

 

10. Paragraph 9(a) of the Separation Agreement is amended and clarified to read
as follows:

 

  (a) Group Insurance: The Company will pay for Executive’s COBRA health
insurance continuation coverage for Executive, Executive’s spouse and eligible
dependents for eighteen (18) months after he ceases to receive the severance
payments from the Company provided in Paragraph 6 above. Executive will pay an
amount for this COBRA coverage comparable to the employee contribution amounts
paid by senior executives of the Company. Thereafter, the Company will continue
comparable health insurance coverage through HIPPA coverage for Executive,
Executive’s spouse and Executive’s eligible dependents until Executive’s spouse
reaches the age of sixty six (66), i.e. 070/7/2019 or until they become eligible
for coverage under another group health care plan, whichever comes first. The
Company’s contribution to such coverage will be the actual expense of such
coverage up to a maximum of $1,400 per month. The Company’s payments for health
insurance continuation coverage will be considered income to the Executive for
tax reporting purposes.

 

11. Executive and Central agree to re-execute this Separation Amendment on the
New Termination Date. Executive will not receive his transition bonus, severance
and benefits following the New Termination Date unless he re-executes this
Separation Amendment. Executive and Central understand that by re-executing this
Separation Amendment after the New Termination Date they are renewing and
reaffirming all the terms of the Separation Agreement as modified herein,
including but not limited to the general release provisions.

//

//

//

 

2

Stu Booth Separation Agreement    Initial
Executive SWB        

Company WEB        



--------------------------------------------------------------------------------

12. This Separation Amendment will become effective (“New Effective Date”) when
it is signed by all parties.

 

Date: 1/14/2010      

/s/ Stuart W. Booth

      Stuart W. Booth Date: 1/14/2010      

/s/ William E. Brown

      Central Garden & Pet Company Re-executed:       Dated:
                          

 

      Stuart W. Booth Date:                           

 

      Central Garden & Pet Company

 

3

Stu Booth Separation Agreement    Initial
Executive SWB        

Company WEB        